Citation Nr: 0803215	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
hand gunshot wound (now claimed as loss of middle finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from April 1943 to March 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Manila RO.  In January 2008, the 
Board granted the veteran's representative's motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The veteran has alleged that he was engaged in combat while 
in service.  The record is not clear as to whether this is 
so.  It is noteworthy, however, that he served as a guerilla 
in the Philippines when they were occupied by Japanese 
forces.  

The veteran alleges he sustained a right hand gunshot wound 
in combat.  According to his own personal affidavits, 
executed immediately following service, his duties in service 
were limited to administrative and clerical duties.  (This 
includes when he was assigned to a military police unit from 
February 1944 to April 1945.)

Regardless of whether the veteran engaged in combat and was 
exposed to the noise trauma inherent to combat, service 
records show that on May 1945 physical examination, he had 
15/20 hearing acuity bilaterally (which would suggest some 
degree of hearing loss was present in service).  
Significantly, the summary of defects on the same page of the 
report indicated there were none.  

VA outpatient treatment records document that on April 2004 
audiological evaluation, bilateral high frequency 
sensorineural hearing loss was diagnosed.

The veteran has not been afforded a VA examination to 
determine the etiology of his bilateral hearing loss.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As the record suggests that the veteran 
suffered from bilateral hearing loss while in service and 
contains medical evidence of current bilateral hearing loss, 
the "low threshold" standard of McLendon is met and an 
examination for a medical advisory opinion is indicated.  

As for the claim of service connection for residuals of a 
right hand gunshot wound (now claimed as loss of middle 
finger), during the pendency of this appeal, on March 31, 
2006, the United States Court of Appeals for Veterans Claims 
(Court), issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  The RO issued a VCAA notification 
letter in June 2004, but it did not advise the veteran of the 
basis for the previous denial in June 1973 or of the evidence 
necessary to reopen his claim.  

The Board has conducted a thorough review of the record to 
determine whether the veteran is prejudiced by the lack of 
such notice.  As statements from the veteran and the evidence 
he submitted in support of his claim do not indicate that he 
in fact understands why he was previously denied, the Board 
finds that he is indeed prejudiced by not being provided with 
a Kent complying notice letter.  

Accordingly, the case is REMANDED for the following:
1.  Regarding the claim of entitlement to 
service connection for residuals of a 
right hand gunshot wound, the RO must 
provide the veteran the notice required in 
claims to reopen in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran should have ample opportunity to 
respond, and the RO should complete any 
further action suggested by his response.

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his bilateral hearing loss.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  Based on an examination of 
the veteran and review of the claims file, 
the examiner should provide an opinion 
responding to the following question: Is 
it at least as likely as not (50 percent 
or better probability) that the veteran 
has a bilateral hearing loss disability by 
VA standards that is related to his 
service, to include as due to noise trauma 
therein?  The examiner should explain the 
rationale for all opinions given 
(specifically commenting on the 
significance of the notation of 15/20 
hearing, bilaterally in May 1945).  

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

